DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 4/7/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2016/0123164; hereinafter Freeman).
Regarding claim 1, Freeman (Fig. 1-3, 6-7) discloses a strut structure (310) of a gas turbine (10), the strut structure (310) being formed in an annular exhaust passage (313) formed between an inner casing (314) and an outer casing (316) of the gas turbine (10), the strut structure (310) comprising: a strut housing (312 in combination with 324 and 334) configured to include a lower end which is connected to the inner casing (314) and an upper end which is connected to an outer casing (316); and a strut groove configured to be formed on at least one end of the upper end and the lower end 

    PNG
    media_image1.png
    577
    700
    media_image1.png
    Greyscale

Fig. I. Freeman, Fig. 6 (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (US 9,845,689; hereinafter Kitagawa) in view of Freeman et al. (US 2016/0123164; hereinafter Freeman).
Regarding claim 1, Kitagawa (Fig. 6 and 7) discloses a strut structure (47 and 48) of a gas turbine (Fig. 6), the strut structure (47 and 48) being formed in an annular exhaust passage (B) formed between an inner casing (46) and an outer casing (45) of the gas turbine (Fig. 6), the strut structure (47 and 48) comprising: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to an outer casing (45). Refer to Fig. II below. 

    PNG
    media_image2.png
    341
    609
    media_image2.png
    Greyscale

Fig. II. Kitagawa, Fig. 7 (Annotated)
Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof. 
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114  
Regarding claim 2, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses a lower inner fillet is formed on an upper surface of the inner casing (46), wherein an upper inner fillet is formed on a lower surface of the outer casing (45), and wherein the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. III below. 

    PNG
    media_image3.png
    577
    569
    media_image3.png
    Greyscale

Fig. III. Kitagawa, Fig. 7 (Annotated)
Regarding claim 3, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. III above.  

	Regarding claim 4, Kitagawa, as modified, discloses the strut structure of claim 2, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were 
Regarding claim 6, Kitagawa, as modified, discloses the strut structure of claim 1, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 7, Kitagawa (Fig. 6-7) discloses an exhaust diffuser (31) of a gas turbine (Fig. 6), comprising: an inner casing (46) configured to include a bearing housing (47) surrounding a tie rod (32) provided in a turbine (13); an outer casing (45) configured to be spaced apart from the inner casing (46) and include an annular exhaust passage (B) through which an exhaust gas flows; and a strut structure (47 and 48) formed in the annular exhaust passage formed between the inner casing (46) and the outer casing (45), wherein the strut structure (47 and 48) comprises: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to the outer casing (45). Refer to Fig. II above.
 
Freeman (Fig. 5, 6 and 7) teaches a vane assembly (112 or 312) for a gas turbine engine in which a vane (112 or 312) is joined to inner and outer platforms (114 or 314 and 116 or 316) by projections (134 or 334) extending from the inner and outer platforms and the projections can either extend into or around the vane. Since the projections extending into and around the vane serve the same purpose of coupling the vane to the platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitagawa by positioning the curved projections so that they extend into the strut housing, as taught by Freeman, as a simple substitution of one means for coupling the vane to the platform with another. See MPEP 2141 III B. Since the projections extend around the entire strut housing, as disclosed by Fig. 7 of Kitagawa, the strut groove would connect the front end of the strut housing to the rear end. Refer to Fig. I above as to how the groove has been interpreted.
	Regarding claim 8, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7), as modified, further discloses a lower inner fillet is formed on an upper surface of the inner casing (46), wherein an upper inner fillet is formed on a lower surface of the outer casing (45), and wherein the upper inner fillet and the lower inner fillet are partially inserted into the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. III above. 
Regarding claim 9, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. III above. 
	Regarding claim 10, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 8, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. III above. 
	Regarding claim 12, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
	Regarding claim 13, Kitagawa, as modified, discloses the exhaust diffuser of the gas turbine of claim 7, wherein Kitagawa (Fig. 6 and 7), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a   
	Regarding claim 14, Kitagawa (Fig. 6 and 7) discloses a gas turbine, comprising: a compressor (11) configured to compress air externally introduced; a combustor (12) configured to mix the compressed air with fuel and to combust the air and fuel mixture; a turbine (13) configured to generate power with the combustion gas supplied from the combustor (12), and include a turbine vane (27a) configured to guide the combustion gas on a combustion gas path through which the combustion gas passes and a turbine blade (28a) rotated by the combustion gas on the combustion gas path; and an exhaust diffuser (31) configured to rotate the turbine blade (28a) and to exhaust the combustion gas, wherein the exhaust diffuser (31) comprises: an inner casing (46) configured to include a bearing housing (49) surrounding a tie rod (32) provided in the turbine (13); an outer casing (45) configured to be spaced apart from the inner casing (46) and include an annular exhaust passage (B) through which an exhaust gas flows; and a strut structure (47 and 48) formed in the annular exhaust passage (B) formed between the inner casing (46) and the outer casing (45), and wherein the strut structure (47 and 48) comprises: a strut housing (47 or 47 and curved portions extending from platforms (45 and 46)) configured to include a lower end which is connected to the inner casing (46) and an upper end which is connected to the outer casing (45). Refer to Fig. II above. 
Kitagawa fails to disclose a strut groove configured to be formed on at least one end of the upper end and the lower end of the strut housing to connect a front end and a rear end thereof.  

Regarding claim 15, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7), as modified, further discloses a lower inner fillet is formed on an upper surface of the inner casing (46), wherein an upper inner fillet is formed on a lower surface of the outer casing (45), and the strut housing (47), and a portion not inserted into the strut housing (47) forms the strut groove. Refer to Fig. III above.   
Regarding claim 16, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the lower end of the strut housing (47) is connected to the inner casing (46) through the lower inner fillet, and the upper end of the strut housing (47) is connected to the outer casing (45) through the upper inner fillet. Refer to Fig. III above. 
Regarding claim 17, Kitagawa, as modified, discloses the gas turbine of claim 15, wherein Kitagawa (Fig. 7), as modified, further discloses that the strut groove comprises a groove pattern (since the pattern has not been specified the straight edges of the bottom of the strut housing (47) and the upper surface of the lower fillet were interpreted to form the pattern – a rectangular shaped groove) formed on at least any one of the lower inner fillet or the upper inner fillet. Refer to Fig. III above. 
Regarding claim 19, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 7 and Freeman: Fig. 6), as modified, further discloses the strut groove by at least one of the upper end and the lower end of the strut housing (47 and curved portions connecting 47 to inner and outer platforms (46 and 45, respectively)). Refer to Fig. I as to how strut groove is formed. Since claim 6 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (strut groove – curved portions of strut housing), identified by the claimed process (bending or cutting inward), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 20, Kitagawa, as modified, discloses the gas turbine of claim 14, wherein Kitagawa (Fig. 6), as modified, further discloses an exhaust gas guide member (30) configured to guide the exhaust gas to flow in a direction parallel to a long axis (interpreted to be parallel to the rotational axis of the gas turbine) of the strut housing (47).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745